AO 245B (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified)                                                                      Page I ofl



                                    UNITED STATES DISTRICT COURT
                                                SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                      JUDGMENT IN A CRIMINAL CASE
                                                                                    (For Offenses Committed On or After November 1, 1987)
                                         V.

                   OSCAR DIAZ-CORTEZ                                                Case Number: 19CR1994-KSC

                                                                                   ROBERT BOYCE
                                                                                   Defendant's Attorney


REGISTRATION NO. 74884298
THE DEFENDANT:
 IZI pleaded guilty to count(s) 1 of the Superseding Information (Misdemeanor)
 D was found guilty to count( s)
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                 Nature of Offense                                                                     Count Number(s)
8:1325                          IMPROPER ENTRY BY AN ALIEN (Misdemeanor)                                              1


 D The defendant has been found not guilty on count(s)
                                                                              -------------------
 IZI Count(s) UNDERLYING INFORMATION                                             dismissed on the motion of the United States.


                                             IMPRISONMENT
        The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                                   90DAYS
 IZI Assessment: $10 WAIVED
 IZI Fine: WAIVED
 •
     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                                 7/9/2019
                                                                                 Date of Imposition of Sentence
                                    !- . FlLED--7
                                    • I JUL O9 2019 ]
                                    i
                                    I,
                                            CLERK. J,S, D1srn1cT COUHT
                                         souTHERN 01srn1cT OF CALIFOHNIA
                                         BY                        DEPUTY
                                                                          i
                                                                          ;
                                                                          1

                                                                          1
                                                                                 tditR~~A~ORD
                                                                                 UNITED STATES MAGISTRATE JUDGE
